I concur with the judgment of my brothers, but not entirely with their reasoning. The point seems important enough to deserve explanation.
The case turns on what is meant by the county "in which the contract of employment was made," because appellant's injury occurred outside the state. The precise question has not been ruled on by the Supreme Court, which has decided only that if the injury is inflicted in a county in Ohio, that county has jurisdiction. But for injuries outside Ohio, the county with jurisdiction is that in which the contract was "made." This is a common word and under R. C. 1.42 it should be construed according to common usage. The key location is not where the contract was entered or executed or finalized, but where it was "made." I suggest that in the instant case, the making of the contract began in Pickaway County where the business owners first approached appellant, and its making ended in Clinton County.
Both counties should have jurisdiction, because the making occurred in both. Such an interpretation comports with an intent gleaned from the words used by the legislature. For the convenience of the parties, the county in Ohio where the injury occurred has jurisdiction of an Ohio injury because the witnesses and evidence are located there. If it is an out-of-state injury, the county or counties with jurisdiction are those where the parties presumably began and now operate the business.
Nevertheless, the instant appeal must be dismissed because appellant's rights were not preserved in either county. In Clinton County, the instant action was filed after the sixty-day deadline. No steps were taken in Pickaway County to protect appellant's position that the Court of Common Pleas of Pickaway County had jurisdiction. *Page 83